Citation Nr: 0718820	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for back 
injury residuals and bilateral hearing loss.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that back injury residuals currently exist. 

2.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for back 
injury residuals and bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 29, 2003, including a request for evidence that 
"you have a current . . . disability" and evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  See the 
October 29, 2003 VCAA letter, page 5.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA. 

The October 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem."

Finally, the Board notes that the RO specifically informed 
the veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [emphasis as in the 
original].  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Moreover, RO sent the veteran a VCAA letter in July 2005 
which essentially replicated the October 2003 letter.  The 
July 2005 letter also informed the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the June 17, 2005 VCAA letter, page 2.  This 
further elaborated on the give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b). 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claims of 
entitlement to service connection for back injury residuals 
and bilateral hearing loss were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Given the facts of this case, the 
Board finds that an examination or medical opinion is not 
necessary.  As set forth in more detail below, the veteran 
has not provided evidence of a currently diagnosed back 
disability or bilateral hearing loss.  Lacking such evidence, 
the Board finds that a VA medical examination or opinion is 
not necessary as the veteran has no service-connected 
disability.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical and private treatment 
records.  

Due process
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

It appears that the veteran has not been heard from since he 
filed he filed his substantive appeal (VA Form 9) in April 
2005.  Several subsequent communications from the RO, to 
include the June 2005 VCAA letter, have been returned as 
undeliverable.  

To the extent that the veteran may have a new address but has 
not informed VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Accordingly, the Board will proceed to a decision.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim. 38 C.F.R. § 3.303(b).

Analysis

1.  Entitlement to service connection for back injury 
residuals.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence of a current back disability.  
While the record does contain evidence of a  lumbosacral 
strain in 2001 it appears this condition was acute and 
transitory as the veteran reported feeling better and stopped 
seeking treatment after just two months.  See a report from 
B.J.J., D.C., in April 2001.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

As noted above, the veteran has not been heard from in over 
two years and his present whereabouts are not known.

To the extent that the veteran himself believes that a 
current back disability exists, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's back injury 
residuals claim, and the claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the veteran's service medical 
records do not indicate the presence of a back disease.  A 
December 1982 examination noted "normal alignment and 
position of the lumbar vertebrae.  No fractures or 
subuxations are present.  The disc spaces are well preserved.  
The sacrum and sacroiliac joints are unremarkable."  

Concerning in-service injury, a review of the service medical 
records reveals that the veteran injured his back: while 
lifting the hood of a car in October 1981; while standing up 
incorrectly in December 1982, and; after a 30 mile per hour 
motorcycle crash into a parked truck in May 1983.  Hickson 
element (2) has been satisfied to that extent. 

With respect to element (3), in the absence of a current back 
disability, it follows that a medical nexus is also lacking.  
A review of the record reveals that the veteran has not 
submitted medical evidence attempting to link his injuries in 
service to a current back disability. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds that the record does not 
provide subjective or objective evidence that the veteran 
experienced continuous back difficulty since service.  The 
veteran's only reported instance of back trouble was in 2001, 
nearly two decades after he left the military.  

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
back injury residuals, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for bilateral hearing 
loss. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is of record no medical evidence of a current diagnosis 
of bilateral hearing loss.  Despite the requests from the RO, 
the veteran has not submitted or identified any medical 
evidence which would establish a current hearing disability. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In the absence of any diagnosed hearing loss, service 
connection may not be granted.  See Degmetich, supra.  
Accordingly, Hickson element (1) has not been met for the 
bilateral hearing loss claim, and it fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen supra. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss in service.  The service medical 
records reveal that the veteran did not report any hearing 
problems while in service. The veteran's June 1983 separation 
examination indicates that the veteran's ears were normal 
upon examination.    

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma from service, specifically while 
working around jet engines.  See his September 2003 
statement.  The veteran's DD Form 214 reveals that he was a 
jet engine mechanic. Hickson element (2) has arguably been 
met.

In the absence of a current disability, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  As noted above, the evidence of record does not 
include a diagnosis of bilateral hearing loss, let alone any 
medical evidence linking hearing loss to the veteran's 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim fails on 
that basis as well.  

Conclusion 

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis and 
medical nexus, service connection for bilateral hearing loss 
is not warranted.  A preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.


ORDER


Entitlement to service connection for back injury residuals 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


